                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

WILLIAM GRACE-BEY,                                   )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )         No. 2:19-CV-8 RLW
                                                     )
ANNE PRECYTHE, et al.,                               )
                                                     )
                Defendants,                          )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. As discussed in the Memorandum and Order issued February 20, 2019, plaintiff has

accumulated more than three "strikes" pursuant to 28 U.S.C. § 1915(g) 1, and he does not qualify

for the imminent danger exception. Therefore, plaintiff may not proceed in forma pauperis on

appeal. Also, when the Court dismissed this action, it stated that an appeal would not be taken in

good faith. See ECF No. 14; 28 U.S.C. § 1915(a)(3). The motion is denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in for ma pauperis on

appeal [ECF No. 18] is DENIED.

       IT IS FURTHER ORDERED that within thirty (30) days from the date of this Order,

plaintiff shall pay to this Court the full $505.00 filing fee for filing an appeal.        Plaintiff is

instructed to make his remittance payable to "Clerk, United States District Court," and to include




I
  See Grace v. Stubblefield, 4:07-CV-1630 ERW (E.D. Mo.); Grace v. Owens, 4:08-CV-89 CDP
(E.D. Mo.); Grace v. Chastain, 4:08-CV-598 FRB (E.D. Mo.); Grace v. Allen, 4:08-CV-619
CAS (E.D. Mo.); and Grace v. Jones, 4:08-CV-620 FRB (E.D. Mo.).
upon it: (1) his name; (2) his prison identification number; (3) the case number; and (4) that the

remittance is for the appeal of the instant action.

           IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

           Dated this   /~y    of March, 2019.



                                                 ~,/.~RONNIE L. WHITE
                                                      UNITED STATES DISTRICT JUDGE




                                                      2
